Citation Nr: 0703889	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-02 446 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
a back injury.  

The record reflects that in December 2003 the veteran 
executed an Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22), in which the 
American Legion was designated as the veteran's 
representative.  While that appointment does not appear to 
have been revoked, it appears that the Texas Veterans 
Commission (TVC) now represents the veteran.  In September 
2006 the TVC prepared a statement (in lieu of VA Form 646) on 
behalf of the veteran regarding the issue currently on 
appeal.  Also, in September 2006, the TVC submitted a 
document requesting that the veteran be scheduled for a "BVA 
hearing either by video or in person".  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

As noted, received from the TVC in September 2006 was a 
statement (on VA Form 21-4138) in which a request was made 
for the veteran to be scheduled for a "BVA hearing either by 
video or in person".  Under applicable regulation, a hearing 
on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2006).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3), as a Board decision may be vacated when there 
is a prejudicial failure to afford an appellant a personal 
hearing.

At this point, it is unclear which type of Board hearing the 
veteran wishes to have - a videoconference hearing at the RO 
or a hearing before a Veterans Law Judge sitting at the RO 
(Travel Board hearing).  Since such hearings are scheduled by 
the RO (see 38 C.F.R. § 20.704(a), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, this case is REMANDED for the following action:

Ask the veteran to clarify whether he 
wants a videoconference hearing or a 
Travel Board hearing.  Then schedule such 
hearing at the earliest available 
opportunity, with appropriate 
notification to the veteran and his 
representative.  In so doing, assure that 
the file contains documentation of the 
appointment of the veteran's current 
representative, the TVC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


